rn-E                                           This opinion was filed for record
       IN CLERKS OFFICE
 aUFRBE COURT.SDaE OF mSHSIOTON
     PA7g          09
                                                   at ^/^HmonKfOV.9.2011
            kjAi^> ^
        GHIEFMSTfKE I
                      -
                                                         SUSAITL. CARLSON
                                                       SUPREME COURT CLERK




 IN THE SUPREME COURT OF THE STATE OF WASHINGTON

ANDREW PILLOUD,                                      NO. 93786-9


                        Appellant,

V.                                                  EN BANC


KING COUNTY REPUBLICAN
CENTRAL COMMITTEE and LORI                           Filed:       [■luJ 9 9 mi
SOTELO, county chairman, King County
Republican Central Committee,

                        Respondents.


       FAIRHURST, C.J.—^RCW 29A.80.061 requires political parties to elect, rather

than appoint, legislative district chairs for each legislative district. Appellant Andrew

Pilloud, acting pro se, seeks to enforce the statute against the King County

Republican Central Committee (Committee), which, by bylaw, has long chosen to

appoint its legislative district chairs. The King County Superior Court concluded that

the statute violates a political party's right to free association under the First

Amendment to the United States Constitution. Pilloud appealed this decision, and this

court granted direct review.
Pilloud V. King County Republican Cent. Comm., No. 93786-9


       At issue is whether the superior court erred in ruling that the statute is invalid

under the First Amendment. Also at issue is whether the bill containing the statute

violates the single subject or subject in title requirements of article II, section 19 of

the Washington Constitution. We affirm the superior court and hold that ROW

29A.80.061 violates the Committee's freedom of association without reaching the

other issues.'

                       I. FACTS AND PROCEDURAL HISTORY


       Pilloud sought direct review of a superior court order dismissing his mandamus

petition and invalidating RCW 29A.80.061. The statute was enacted as an

amendment to Engrossed Senate Bill 6453, the title of which was "AN ACT Relating

to a qualifying primary." Laws OF 2004, ch. 271. RCW 29A.80.061 provides:

       Within forty-five days after the statewide general election in even-
       numbered years, the county chair of each major political party shall call
       separate meetings of all elected precinct committee officers in each
       legislative district for the purpose of electing a legislative district chair in
       such district. The district chair shall hold office until the next legislative
       district reorganizational meeting two years later, or until a successor is
       elected.


             The legislative district chair may be removed only by the majority
       vote of the elected precinct committee officers in the chair's district.

The requirement that precinct committee officers elect district chairs is inconsistent

with the Committee's bylaws, which provide that the Committee's chair appoints


      'The Washington State attorney general submitted an amieus brief urging the court to
invalidate the statute on freedom of association grounds and not to reach the other issues. Amieus
Curiae Br. of State of Wash, at 4-5.
Pilloud V. King County Republican Cent. Comm., No. 93786-9


district chairs. Pilloud, a Republican precinct committee officer, filed a petition for a

writ of mandamus in superior court, seeking an order enforcing RCW 29A.80.061.

      The Committee answered, opposing the mandamus action on several grounds.

It argued that the action was barred by collateral estoppel on the basis that a superior

court invalidated former RCW 29.42.070 (1967), the predecessor of RCW

29A.80.061, on equal protection grounds in 1967. State ex rel. Irwin v. Williams, No.

684175 (King County Super. Ct. Sept. 15, 1967). The Committee also argued that the

statute violates the single subject rule in article II, section 19 of the Washington

Constitution and the right to free association under the First Amendment. The

superior court denied the mandamus petition, ruling that under state law there was no

right to vote on the election of legislative district chairs and that the Committee had

no duty to call meetings to elect such chairs. The court did not reach the Committee's

constitutional arguments. Pilloud appealed.

      The Court of Appeals reversed and remanded for a determination of whether

Pilloud was entitled to the writ of mandamus and, if so, whether RCW 29A.80.061

violates the First Amendment or the Washington Constitution. Pilloud v. King County

Republican Cent. Comm., No. 73303-6-1, at 6 (Wash. Ct. App. Mar. 14, 2016)

(unpublished), http://www.courts.wa.gov/opinions/. The court held that Pilloud's

action was not collaterally estopped by the 1967 ruling because the current statute




                                          -3-
Pilloudv. King County Republican Cent. Comm., No. 93786-9


does not implicate the equal protection question at issue in the prior case.^ Id. at 4-5.
Neither party petitioned for this court's review.

       On remand, the superior court ruled that ROW 29A.80.061 violates the First

Amendment because it interferes with the internal structure of a political party. In its

oral ruling, the superior court indicated that the outcome was governed by Eu v. San

Francisco County Democratic Central Committee, 489 U.S. 214, 109 S. Ct. 1013,

103 L. Ed. 2d 271 (1989). The superior court dismissed Pilloud's mandamus petition

without reaching the Committee's single subject argument.

       Pilloud appealed two issues directly to this court: (1) whether ROW

29A.80.061 violates the First Amendment by specifying the manner in which an

internal party office is filled and (2) whether Engrossed Senate Bill 6453, the bill

containing RCW 29A.80.061, violates the single subject or subject in title

requirements of article 11, section 19 of the Washington Constitution. See Laws OF

2004, ch. 271. We granted review of both issues. However, we decline to reach the

second issue because it was not addressed by the superior court and is not necessary

to resolve this appeal.




       ^ The statute at issue in the 1967 ease, former RCW 29.42.070, applied only to "class AA"
counties. This classification triggered equal protection analysis. The current statute applies to the
entire state, notjust class AA counties. RCW 29A.80.061.
                                               -4-
Pilloudv. King County Republican Cent. Comm., No. 93786-9

                                   II. ANALYSIS


RCW 29A.80.061 unconstitutionally infringes on the Committee's freedom of
association because it regulates the internal structure of the party absent a showing
that such regulation is necessary to ensure fair and honest elections

      The First and Fourteenth Amendments protect the freedom of an individual to

associate for the purpose of advancing beliefs and ideas. E.g., Elrod v. Burns, 427

U.S. 347, 357, 96 S. Ct. 2673,49 L. Ed. 2d 547(1976)(plurality opinion); Cousins v.

Wigoda, 419 U.S. All, 487, 95 S. Ct. 541, 42 L. Ed. 2d 595 {\915y,Kusper v.

Pontikes, 414 U.S. 51, 56-57, 94 S. Ct. 303, 38 L. Ed. 2d 260(1973); Nat'l Ass'n For

the Advancement ofColored People v. Alabama ex rel. Patterson, 357 U.S. 449, 460-

61, 78 S. Ct. 1163,2 L. Ed. 2d 1488 (1958).

      Restrictions that limit a political party's discretion in how to organize itself,

conduct its affairs, and select its leaders burden the party's right to free association.

Eu, 489 U.S at 230. If a state election law burdens the rights of political parties and

their members, it can survive constitutional scrutiny under the First and Fourteenth

Amendments only if it advances a compelling state interest and is narrowly tailored

to serve that interest. Id. at Til. A state has a compelling interest in preserving the

integrity of its election process and, toward that end, may enact laws interfering with
a party's internal affairs when necessary to ensure that elections are fair and honest.
Id. at 231.




                                          -5
Pilloudv. King County Republican Cent. Comm., No. 93786-9


      Laws that regulate a party's internal governance but do not implicate

compelling state interests are unconstitutional under the First Amendment. See, e.g.,

id. at 232("[T]he State has not shown that its regulation of internal party governance

is necessary to the integrity of the electoral process."); Democratic Party of U.S. v.

Wisconsin ex rel. La Follette, 450 U.S. 107, 126, 101 S. Ct. 1010, 67 L. Ed 2d 82

(1981)(holding that the system of selecting delegates imposed by Wisconsin's open

primary laws unconstitutionally infringed on the democrats' freedom of association);

Cousins, 419 U.S. at 491 (holding the state did not have a compelling reason for

exercising control over the Illinois democratic party's delegate selection process).

      The Supreme Court struck down a state law regulating internal party

governance in Eu. 489 U.S. at 230. In that case, a California statute required a party's

central committee chair to rotate between residents of northern and southern

California. Id. at 216. The Court struck down the law because it "limits a political

party's discretion in how to organize itself, conduct its affairs, and select its leaders."

Id. at 230. California argued that the law serves a "compelling 'interest in the

democratic management of the political party's internal affairs.'" Id. at 232 (internal

quotation marks omitted). But the Court held that was not a compelling interest

because "the State has no interest in 'protect[ing] the integrity of the Party against the

Party itself.'" Id. (alteration in original) (quoting Tashjian v. Republican Party of

Conn., 479 U.S. 208, 224, 107 S. Ct. 544,93 L. Ed. 2d 514(1986)).


                                           -6-
Pilloud V. King County Republican Cent. Comm.,No. 93786-9


       Turning to the statute at issue, RCW 29A.80.061 provides, in pertinent part:

       Within forty-five days after the statewide general election in even-
       numbered years, the county chair of each major political party shall call
       separate meetings of all elected precinct committee officers in each
       legislative district for the purpose of electing a legislative district chair in
       such district.


The statute requires that the Committee elect district chairs, but the Committee

bylaws require that the Committee appoint district chairs. The Committee's control

over the selection of chairpersons is a matter of internal organization, analogous to

the control over the geographic rotation of chairpersons held in Eu to be

constitutionally protected. 489 U.S. at 232-33 ("[A] State cannot substitute its

judgment for that of the party as to the desirability of a particular internal party

structure."). Because the statute specifies the manner in which an internal office is

filled, the statute interferes with the Committee's discretion in organizing itself and

selecting its leaders. Therefore, the statute can survive constitutional scrutiny only if

it is necessary to ensure fair and orderly elections.^ Id. at 233 ("[A] State cannot

justify regulating a party's internal affairs without showing that such regulation is

necessary to ensure an election that is orderly and fair.").


       ^ Pilloud argues that Eu does not entirely preclude a state's regulation of political parties,
relying on Marchioro v, Chancy, 442 U.S. 191, 99 S. Ct. 2243, 60 L. Ed. 2d 816 (1979). In
Marchioro, a Washington statute required parties to create a state central committee to perform
limited functions such as filling vacancies on the party ticket and calling statewide conventions. Id.
at 198-99. The Court upheld the statute because it did not require that the central committee make
any "internal party decisions." Here, in contrast, RCW 29A.80.061 does control internal party
decisions—^by specifying the manner in which internal offices are filled. Marchioro is
distinguishable from this case and does not contradict Eu.
                                                -7-
Pilloudv. King County Republican Cent. Comm.,No. 93786-9


      Pilloud argues that the statute ensures fair and orderly elections by preventing

the county committee from improperly directing the activities of the district
committee to exceed campaign contribution limits. But he has not presented evidence

to support this claim, and the argument itself lacks merit. Campaign finance laws

treat county and district organizations as a single entity for purposes of contribution

limits—^therefore, the county committee cannot exceed its contribution limit by

directing the activities of the district committee. See ROW 42.17A.405(4)(b).

Because Pilloud fails to show the statute is necessary to ensure fair and orderly

elections or otherwise advances a compelling state interest, the statute is

unconstitutional.

                                 III. CONCLUSION


      We affirm the superior court and hold that the statute violates the Committee's

freedom of association because it regulates internal party governance without

advancing a compelling state interest. The superior court properly dismissed Pilloud's

mandamus petition because RCW 29A.80.06I is unconstitutional under Eu and

therefore does not place a duty on county chairs to hold district chair elections. See

489 U.S. at 232-33; Eugster v. City ofSpokane, 118 Wn. App. 383, 402, 76 P.3d 741

(2003)(requiring that a party be subject to a "clear duty to act" before issuing a writ
of mandamus). The Committee offers several other arguments contending that RCW

29A.80.061 is unconstitutional as violative of article II, section 19 and equal


                                         -8-
Pilloudv. King County Republican Cent. Comm.,No. 93786-9


protection. We decline to reach these additional issues because they were not
addressed by the superior court and are not necessary to resolve this appeal.




                                          -9-
Pilloudv. King County Republican Cent. Comm.,No. 93786-9




                                        ^du iuuM.


WE CONCUR:




                                    - 10-